LUMBARD, Circuit Judge,
concurring:
I concur in the court’s opinion to the extent that it grants the petition for rehearing and retracts the sentence of the panel opinion at 79 stating that “State Finance Law Section 40(2)(a) ... directs that the restitution be from FY 1991-92 appropriations, while State Finance Law Section 40(3) directs that the FY 1990-91 surplus go to the General Fund.” As I stated in my original concurring opinion, however, I would also omit all discussion or interpretation of state law matters
I also disagree with the court’s suggestion that Crosson’s earlier arguments to the district court requesting that it interpret state finance laws justifies our doing so on appeal. The original opinion expressly rejected Crosson’s arguments when it found that “the order mandating restitution from the FY 1990-91 budget was an intrusion into New York’s fiscal affairs not commensurate with the scope of the constitutional violation,” and vacated the district court order. Association of Surrogates v. New York, 966 F.2d 75, 79 (2d Cir.1992). It is inconsistent to now rely on those same arguments to justify our own intrusion into state affairs. Furthermore, a request by one party that a federal court involve itself in state affairs is certainly no reason for it to do so. As the panel opinion properly noted, federal courts must “exercise ‘a proper respect for the integrity and function of local government institutions,’ and recognize the strong ‘need of a State to administer its own fiscal operations.’ ” Association of Surrogates v. New York at 79 (citations omitted). These concerns, central to our system of federalism, may not be ignored at a litigant's request.
Because I agree that we should grant the petition and retract the sentence in the panel opinion at page 79 interpreting State Finance Law Section 40(2)(a), I concur in that part of the order.